In a proceeding to validate (1) certificates designating appellant as a candidate of both the Republican and the Conservative Parties and (2) a petition designating him as a candidate of the Valley Independent Party in the general election to be held on November 4,1975, for the public office of Town Justice, Town of Putnam Valley, the appeal is from a judgment of the Supreme Court, Putnam County, dated October 15, 1975, which dismissed the petition of appellant in this proceeding and also a petition by Harriet E. Gair, submitted in this proceeding, in which she *934sought validation of certificates designating her as a candidate of both the Democratic Party and the Civic Action Party for the same public office in the same general election, if the petition of appellant is granted. Judgment affirmed, without costs, upon the opinion of Mr. Justice Hawkins. Martuscello, Acting P. J., Cohalan, Christ, Munder and Shapiro, JJ., concur.